Opinion issued May 11, 2017




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-17-00226-CV
                             ———————————
                      IN RE CHARLES WATSON, Relator


            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Charles Watson, has filed a petition for writ of mandamus

challenging the trial court’s March 14, 2017 order (1) denying his motion for an

extension of discovery to conduct depositions and (2) granting real party in interest’s

cross-motion for a protective order from the depositions.1 We deny the petition. Any

pending motions are dismissed as moot.

1
      The underlying case is Charles Watson v. Tiffanie L. Purvis, cause number 14-06-
      22571, pending in the 506th District Court of Waller County, Texas, the Honorable
      Albert M. McCaig, Jr. presiding.
                                PER CURIAM

Panel consists of Justices Keyes, Bland, and Huddle




                                        2